     Case: 1:17-cv-00481 Document #: 82 Filed: 07/08/19 Page 1 of 1 PageID #:879

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Myesha Prather
                                   Plaintiff,
v.                                                      Case No.: 1:17−cv−00481
                                                        Honorable Manish S. Shah
Wells Fargo Bank, N.A.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 8, 2019:


        MINUTE entry before the Honorable Manish S. Shah: 17−cv−481: The motions
for preliminary approval of settlement [80] and to file excess pages [78] are granted and
no appearance on the motions is necessary. The court concludes that the settlement is
within the range of approval at this stage. It was the product of an arm's length negotiation
with a mediator, and is expected to provide tangible relief to participating class members.
Counsel involved in other related litigation has participated in the negotiation, and all
parties have been reasonably informed about the merits. The settlement value (after
deducting for expected fees and costs) adequately takes into account significant litigation
risk on both sides, and the proposed class representatives can adequately represent the
interests of the class. The fees and costs fall within the range of preliminary approval (but
will necessarily be subject to closer scrutiny at the final approval stage). The Rule 23
requirements for class certification have been met, for purposes of settlement. The parties
shall submit a revised preliminary approval order with dates certain. A final approval
hearing is set for 12/10/19 at 9:30 a.m. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
